PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Magdalena Henrietta Elizabetha Pieters
Application No. 35/510,419
Filed: 30 Dec 2019
For: Teaching material


:
:
:
:	DECISION ON PETITION
:
:


This is a decision on the petition under 37 CFR 1.181, filed May 18, 2022, requesting withdrawal of the holding of abandonment. 

The petition under 37 CFR 1.181 is dismissed.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are not permitted.  This is not a final agency action within the meaning of 5 U.S.C. § 704.

A Notification of Refusal was mailed on October 10, 2021. The October 10, 2021 Notification of Refusal set a two month period for response, with extensions of time available under 37 CFR 1.136(a). The Office has no record of receiving a timely reply in Application No. 35/510,419. A Notice of Abandonment was mailed on June 30, 2022.

Petitioner argues the application is not abandoned because a timely reply to the October 10, 2021 Notification of Refusal was filed in the Office on December 8, 2021.

EFS-Web for unregistered e-filers has limited functionality, and does not permit users to file other follow-on documents (e.g., amendments and replies to Office actions) and follow-on fee payments after the initial submission of the application, reexamination request, or supplemental examination request. A review of Office records reveals applicant filed the reply/election with traverse on December 8, 2021 as a new application, not a follow-on document directed to Application No. 35/510,419. The papers filed on December 8, 2021 were assigned Application No. 35/002,191. 

As discussed in the February 17, 2022 Letter Regarding Improper Follow-On Document Filed as New Application mailed in Application No. 35/002,191:   To move the papers filed on December 8, 2021 from Application No. 35/002,191 to Application No. 35/510,419 applicant must file a petition under 37 CFR 1.182 in Application No. 35/510,419, accompanied by the petition fee set forth in 37 CFR 1.17(f) ($105 for a micro entity). The Office will not transfer papers in this instance unless a petition under 37 CFR 1.182 (fee involved) is filed and granted. 

Petitioner is encouraged to file a petition under 37 CFR 1.182 with $105 fee, requesting the Office transfer the papers filed on December 8, 2021 from Application No. 35/002,191 to Application No. 35/510,419 AND a renewed petition under 37 CFR 1.181, requesting withdrawal of the holding of abandonment. The petitions can be in the same paper and should be directed to Application No. 35/510,419.

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

Only registered users may file a reply to this petition decision via EFS-Web. 

Telephone inquiries concerning this communication should be directed to the undersigned at (571) 272-3230.


/SHIRENE W BRANTLEY/Attorney Advisor, OPET